Citation Nr: 0020213	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  96-07 695	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to permanent and total disability rating for non-
service-connected pension purposes.


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from February 1964 to 
February 1967, and an RO administrative decision held such 
period of service is qualifying service for VA benefits 
purposes.  [The RO administrative decision also held that 
later service from February 1967 to December 1972 was not 
qualifying service for VA benefits purposes.]

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision by the RO 
which denied non-service-connected pension.  In March 2000, 
the Board remanded the claim to the RO for further 
development.


FINDINGS OF FACT

1.  The veteran was born in 1941, has less than a high school 
education, has held various jobs in the past, and currently 
holds full-time gainful employment.

2.  His chronic non-misconduct disabilities include a 
dysthymic disorder (rated 30 percent), anemia (rated 10 
percent), osteoporosis and degenerative changes (rated 10 
percent), and a number of other conditions which are rated 
noncompensable.  The combined compensation rating is 40 
percent.

3.  The veteran's chronic non-misconduct disabilities do not 
permanently prevent him from engaging in substantially 
gainful employment.  


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes have not been met. 38 U.S.C.A. §§ 1502, 1521 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 
4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from February 1964 to 
February 1967, which is qualifying service for VA benefits 
purposes.  He also had service from February 1967 to December 
1972, which is not qualifying service for VA benefits 
purposes.  He has no established service-connected 
conditions.

In July 1995, the veteran applied for VA non-service-
connected pension benefits.  He claimed he was disabled due 
to drugs and alcohol use.  He stated he was born in October 
1941.  In support of his claim he submitted an April 1995 
document from the Social Security Administration (SSA) 
showing he was entitled to Supplemental Security Income (SSI) 
benefits.  The SSA stated that it found the veteran's drug 
addiction and/or alcoholism a contributing factor material to 
his disability.  The SSA explained that if it had not 
considered his drug addiction/alcoholism it would not have 
found him to be disabled.

A March 1996 VA psychiatric examination report reveals the 
veteran was 54 years old and was on SSA disability benefits 
based on a history of alcohol dependence.  He was noted to be 
unemployed at the time of evaluation.  During the 
examination, the veteran stated he was in combat in Vietnam 
and that he saw a lot of death.  He stated he began drinking 
while in the Army and that he continued to drink as often as 
possible after getting out of the Army.  He related the 
difficulties he had after his discharge from service such as 
difficulty falling asleep, nightmares, lack of interest in 
activities, and problems with anger.  Mental status 
examination revealed the veteran was appropriately groomed 
and dressed.  He was fully oriented.  He appeared irritable 
and somewhat uncooperative.  There was no evidence of thought 
disorders, delusions or hallucinations.  His speech was 
articulate and unpressured.  His recent and remote memory 
were intact.  His insight was poor, but his judgment was 
fair.  Post-traumatic stress disorder (PTSD) and severe 
alcohol dependence were diagnosed.  Axis IV revealed that the 
level of psychosocial stressor severity was moderate.  Axis V 
revealed the highest level of psychosocial functioning was 
35.  The examiner stated that the veteran's alcohol 
dependence and PTSD incapacitated him.  He stated the veteran 
was permanently impaired in his social and industrial 
adaptability.  He related that at the present time the 
veteran's attendant took care of his finances and that the 
veteran's competence to manage funds was doubtful.  

In March 2000, the Board remanded the claim to the RO for 
further development.

In March 2000, the RO sent the veteran a letter asking him to 
provide medical records of treatment, SSA records, and a 
current statement on employment and income.  The veteran did 
not respond.  

A March 2000 VA general examination report reveals diagnoses 
of history of alcoholism; positive occult blood; external 
rectal mass; partial cataract of both eyes; mild chronic 
obstructive pulmonary disease; residual of frozen injury of 
the feet; radiologically no fracture of the left foot, but 
with old healed fracture of the fifth metatarsal bone of the 
right foot, mild degenerative changes of first 
metatarsophalangeal bone of both feet, and generalized 
osteoporosis; radiologically mild hyperinflation with 
thickening of lateral pleural; radiologically degenerative 
changes of radial ulnar joint and first metacarpal joint, and 
generalized osteoporosis; anemia, normochromic, normocytic, 
normal white count and platelet count; and eosinophilia.  The 
examiner stated the veteran's disability with anemia could be 
temporary if correctable, and his arthritis and osteoporosis 
could progressively get worse. 

At an April 2000 VA psychiatric examination, the veteran 
reported he did not finish high school, dropping out in the 
10th grade.  He reported past work in a steel mill and 
bakery.  He indicated he had been working full-time as a 
dishwasher at a restaurant for about the last 8 weeks, and 
the job was going well and he had no problems with the 
position.  Diagnoses were malingering (fabricated PTSD 
symptomatology); dysthymic disorder, secondary to alcohol 
dependence; and alcohol dependence currently in remission for 
six months, per veteran's report.  The Global Assessment of 
Functioning score was 60, indicating moderate impairment.

In an April 2000 decision, the RO assigned percentage ratings 
for the veteran's non-misconduct disabilities, including a 
dysthymic disorder (rated 30 percent), anemia (rated 10 
percent), and osteoporosis and degenerative changes (rated 10 
percent).  Noncompensable ratings were assigned for the other 
non-misconduct conditions diagnosed at the recent VA 
examination.  The combined rating was 40 percent.  The RO 
continued to deny the claim for a permanent and total 
disability rating for pension purposes.

II.  Analysis

Initially, the Board finds that the claim, for a permanent 
and total disability rating for non-service-connected pension 
purposes, is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran has presented a claim which 
is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
Further, the Board is satisfied that all facts relevant to 
the claim have been properly developed to the extent 
possible, and that the VA has complied with its duty to 
assist the veteran under 38 U.S.C.A. § 5107(a).  In this 
regard, the Board notes that, following the remand, the RO 
asked the veteran for additional evidence and he failed to 
respond.  The duty to assist is not a one-way street.  Wood 
v. Derwinski, 1 Vet.App. 190 (1991).

Among the requirements for VA non-service-connected pension 
is that a veteran be permanently and totally disabled from 
disabilities not due to his own misconduct.  38 U.S.C.A. 
§§ 1502, 1521; 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 
4.17.  The veteran has a history of substance abuse, which 
was a factor in his receiving disability benefits from the 
SSA.  Substance abuse is considered a willful misconduct 
condition and may not be considered in support of his VA 
pension claim.  38 C.F.R. § 3.301.

The veteran was born in 1941 and is now 58 years old.  He 
reportedly does not have a high school education.  He has 
held various jobs in the past, and the most recent evidence 
is that he is working full-time in a restaurant as a 
dishwasher.  He did not respond to the recent RO request for 
income information, and the Board must assume that his 
current job constitutes gainful (rather than marginal) 
employment as discussed in 38 C.F.R. § 4.16. 

The RO has rated the veteran's non-misconduct conditions as a 
dysthymic disorder (rated 30 percent), anemia (rated 10 
percent), osteoporosis and degenerative changes (rated 10 
percent), and a number of noncompensable conditions noted on 
recent examination.  The combined rating is 40 percent.  
38 C.F.R. § 4.25.  The Board agrees with the percentage 
ratings assigned by the RO under the rating schedule 
criteria, and it is noted that the veteran failed to respond 
to a request for medical records which might have shown a 
greater level of disability.

One way for a veteran to be considered permanently and 
totally disabled for pension purposes is to satisfy the 
"average person" test of 38 U.S.C.A. § 1502(a)(1) and 
38 C.F.R. § 4.15.  Brown v. Derwinski, 2 Vet.App. 444 (1992); 
Talley v. Derwinski, 2 Vet.App. 282 (1992).  To meet this 
test, the veteran must have the permanent loss of use of both 
hands or feet, or one hand and one foot, or the sight of both 
eyes, or be permanently helpless or permanently bedridden; or 
the veteran's permanent disabilities must be rated, singly or 
in combination, as 100 percent.  The veteran in this case 
obviously does not qualify under this test.

Another way for a veteran to be considered permanentyly and 
totally disablied for pension is to qualify under the 
"unemployability" test of 38 U.S.C.A. § 1502(a) and 38 C.F.R. 
§§ 4.16, 4.17.  Brown, supra; Talley, supra.  The veteran may 
satisfy this test if he is individually unemployable, and has 
one permanent disability ratable at 60 percent or more, or if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to at 
least 70 percent.  The veteran has multiple disabilities with 
a combined 40 percent rating, and he does not meet the 
percentage standards of the unemployability test.  38 C.F.R. 
§ 4.16(a).  

The unemployability test may also be satisfied on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(2) and  
38 C.F.R. § 4.16(b) when a veteran who is basically eligible 
fails to meet the disability percentage requirements but is 
found to be unemployable by reason of disabilities, age, 
occupational background, and related factors.  While the 
veteran is 58 years old and has less than a high school 
education, the latest information reflects he is in fact 
gainfully employed.  Even assuming that the veteran was 
unemployed when he filed his claim, it is clear that he was 
not then and is not currently permanently and totally 
disabled as required for non-service-connected pension.  
Permanence of total disability will be taken to exist when 
the impairment is reasonably certain to continue throughout 
the life of the disabled person.  38 C.F.R. § 3.340.  The 
veteran, who at last report was working, is not shown to be 
both permanently and totally disabled on an extraschedular 
basis.

The Board finds that the preponderance of the evidence is 
against the claim for a permanent and total disability rating 
for non-service-connected pension purposes.  Thus the 
benefit-of-the doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

A permanent and total disability rating for non-service-
connected pension purposes is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

